Citation Nr: 1031992	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for ringing 
in the ears and mood swings s a result of medical treatment 
furnished at a VA medical facility.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

The Board remanded the case in February 2009.  The Board 
requested that the Veteran be provided with additional 
notification in accordance with the Veterans Claims Assistance 
Act (VCAA), that additional VA medical treatment records be 
obtained and associated with the claims file, and that the 
Veteran be afforded a VA examination.  In accordance with the 
remand, the Veteran was provided with additional VCAA 
notification, and additional VA treatment records were obtained.  
The Veteran was also scheduled for a medical examination, but the 
record indicates that he refused to report for the examination.  
See 38 C.F.R. § 3.655 (2009) (in an original compensation claim, 
the claim shall be rated based on the evidence of record when a 
claimant fails to report for a VA medical examination).  The case 
has since been returned to the Board for appellate review.

In an April 2009 statement of record, the Veteran 
indicated that he wished to file a service connection 
claim for aggravation of a herniated disc under 
38 U.S.C.A. § 1151, and wished to file claims to reopen 
service connection claims under 38 U.S.C.A. § 1151 for 
paralyzed vocal cords and numbness of the left thumb and 
forefinger.  However, those issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have any ringing in his 
ears or mood swings that are an additional disability as a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
health care providers, nor does the evidence show that any 
additional disability was an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for 
ringing in ears and mood swings as a result of medical treatment 
furnished at a VA medical facility have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 
3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
rating decision in April 2005.  Nevertheless, the RO did send the 
Veteran letters in March 2006, March 2009, and December 2009, 
which did meet the notification requirements.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while notice provided to 
the Veteran was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the case, notice was provided 
by the AOJ prior to the most recent transfer and certification of 
the Veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
Veteran's claim was readjudicated in a supplemental statement of 
the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the case).  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of his 
claim.  Viewed in such context, the furnishing of notice after 
the decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 
1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful 
opportunity to participate effectively,"  Dingess/Hartman, and 
the Board finds that the present adjudication of the appeal will 
not result in any prejudice to the Veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial to 
the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that was 
necessary to substantiate his claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for 
medical treatment furnished at a VA medical facility.  
Specifically, the March 2009 letter indicated that there must be 
evidence that additional disability was caused by hospital care, 
lack of proper skill, error in judgment, or similar instance of 
fault on part of the VA or was an event that was not reasonably 
foreseeable.  That letter also stated that the Veteran needed 
evidence showing that he has additional disability or the 
aggravation of an existing disease or injury that was the direct 
result of VA fault, such as carelessness, negligence, lack of 
proper skill, or error in judgment, or was not a reasonably 
expected result or complication of VA care or treatment.  
Additionally, the March 2006 statement of the case (SOC) notified 
the Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim under 38 U.S.C.A. § 1151.  

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the March 2009 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim and that VA was requesting all records held by 
Federal agencies, including service treatment records, military 
records, and VA medical records.  The Veteran was also informed 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2009 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  This letter 
also requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the March 2009 letter informed the Veteran that it was 
his responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal department or 
agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
March 2006 and December 2009 letters informed him that a 
disability rating was assigned when a disability was determined 
to be service-connected and that such a rating could be changed 
if there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with his claim.  The Veteran has not identified any other 
outstanding records that are relevant to his claim.

In addition, VA obtained a medical opinion in April 2005 in 
connection with the Veteran's current claim.  As noted earlier, 
the Board also determined that an additional medical opinion 
should be obtained.  As a result, a letter was sent to the 
Veteran in February 2010 informing him that he would was being 
scheduled for a VA examination and that he would be notified of 
the time and place.  It was also noted that he should contact the 
medical facility if he could not keep the appointment or wanted 
to be rescheduled.  The letter specifically stated that, "When a 
claimant, without good cause, fails to report for an examination 
or reexamination, the claim shall be rated on the evidence of 
record, or even denied."  However, it was subsequently noted 
that month that the Battle Creek VA Medical Center had cancelled 
the examination because the Veteran refused to report.  The 
Appeals Management Center (AMC) contacted the Veteran via 
telephone in March 2010, and he verified his current mailing 
address.  He stated that he was "done with VA" and declined to 
be rescheduled for the examination.  His representative also 
confirmed in a July 2010 informal hearing presentation that he 
appears to be refusing a VA examination.  As such, the Veteran 
has not indicated a willingness to report for an examination, nor 
has he provided any good cause.  Therefore, the Board finds that 
the AMC attempted to complete the development requested in the 
prior Board remand and complied with the remand instructions. 
Stegall v. West, 11 Vet. App, 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence. . . . . VA 
has not only the discretion, but in this case, the duty under 38 
U.S.C. § 5103A(d). . . to schedule an examination . . . . [The 
veteran] and his counsel are expected to cooperate in the efforts 
to adjudicate his claim.  Their failure to do so would subject 
them to the risk of an adverse adjudication based on an 
incomplete and underdeveloped record." See Kowalski v. Nicholson, 
19 Vet. App. 171, 178 (2005). See also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.



      Law and Analysis

Under VA laws and regulations, when a veteran suffers additional 
disability or death as a result of training, hospital care, 
medical or surgical treatment, or an examination furnished by the 
VA, disability compensation shall be awarded in the same manner 
as if such disability or death was service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed 
after October 1, 1997, a claimant is required to show fault or 
negligence in medical treatment.  For claims filed prior to 
October 1, 1997, a claimant is not required to show fault or 
negligence in medical treatment.  See Brown v. Gardner, 115 S. 
Ct. 552 (1994) (language of statute was plain and did not require 
showing of fault).  Since the Veteran filed his claim after that 
date, he must show some degree of fault, and more specifically, 
that the proximate cause of his disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing medical care or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

In determining whether additional disability exists, VA compares 
the veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the veteran's condition 
after such care, treatment, examination, services, or program has 
stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
that the veteran has an additional disability or died does not 
establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, 
medical or surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for which 
the care, treatment, or examination was furnished unless VA's 
failure to timely diagnoses and properly treat the disease or 
injury proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c)(2).  Additional disability or death caused 
by a veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider; or, that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's informed 
consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board notes that the 
adjudication of the issue has been made significantly more 
difficult by the Veteran's failure to report for the February 
2009 VA examination that was offered pursuant to the Board's 
February 2009 remand.  According to 38 C.F.R. § 3.655, in an 
original compensation claim such as this one, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be rated based on 
the evidence of record.

The record shows that, in December 2004, the Veteran claimed 
service connection under 38 U.S.C.A. § 1151 for ringing in his 
ears and for mood swings.  In his original claim, he asserted 
that oxycodone prescribed by VA caused these disorders.  He 
states that he informed VA of an allergy to codeine-based drugs, 
such as oxycodone, but that he was nevertheless prescribed 
oxycodone.  An April 2001 VA treatment record supports the 
Veteran's contention that he notified VA medical personnel of his 
allergy, as codeine is noted on that record under "allergies."  
The Veteran has also contended, according to a December 2004 VA 
treatment record, that Percocet may have caused his tinnitus.  In 
addition, the Veteran's representative asserted in a July 2007 
statement that quinine sulfate may have caused ringing in the 
Veteran's ears.    

The Board finds that the record supports the Veteran's claim of 
currently having ringing in his ears and mood swings.  VA 
treatment records dated since the late 1990s note the Veteran's 
psychiatric problems related to his chronic pain, to include mood 
swings.  These records also note the Veteran's complaints of 
tinnitus.  

The Board further observes that the Veteran's lay statements 
support his claims of having tinnitus and mood swings.  
Laypersons are generally not capable of opining on matters 
requiring medical knowledge (e.g., whether a disorder relates to 
service).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  However, lay testimony is competent to establish the 
presence of observable symptomatology.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (lay testimony is competent to 
establish the presence of observable symptomatology).  Indeed, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  The Board is within its province to weigh lay 
evidence and to make a credibility determination as to whether 
such evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this matter, the Board finds the lay statements of record are 
probative on the issue of whether the Veteran currently has 
tinnitus and mood swings.  The Veteran is clearly competent to 
attest to his symptoms regarding tinnitus, which is defined as, 
"[n]oises (ringing, whistling, hissing, roaring, booming, etc.) 
in the ears."  See Stedman's Medical Dictionary 1838 (27 ed. 
2000).  A ringing noise in the ears is an "observable" symptom.  
See Layno, supra.  Likewise, the Veteran is competent to testify 
regarding his emotional state, to include mood swings.  
Therefore, the Veteran's assertions that he currently has such 
disorders are of probative value therefore.  

Nevertheless, the Board finds that the preponderance of the 
evidence of record is against the Veteran's claim under 
38 U.S.C.A. § 1151.  In this regard, there is no competent 
evidence showing that the Veteran's current tinnitus and mood 
swings are an additional disability that are the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
health care providers.  Nor does the evidence show that any 
additional disability was an event that was not reasonably 
foreseeable.

A review of the record reveals that the Veteran injured his neck 
and upper back area in a post-service motor vehicle accident in 
November 1985 and incurred chronic disorders.  A November 1985 
report from the Michigan Department of Social Services reflects a 
diagnosis of "chronic intractable benign (non-malignant) pain 
syndrome" and reactive depression as a result of the accident.  
Private magnetic resonance imaging in October 1986 also showed 
herniated discs in the cervical spine, and private and VA medical 
records dated since the mid 1980s document the Veteran's 
complaints of pain in the neck, upper back, and shoulder areas.  
VA treatment records dated in November 1997 further indicate that 
the Veteran was evaluated for "individual psychotherapy and pain 
management" and reflects a diagnosis of "cannabis dependence" 
based on the Veteran's reported daily use of marijuana for 20 
years.  In addition, a December 1997 VA report notes a diagnosis 
of mood disorder secondary to chronic pain and again notes 
cannabis dependence.  Moreover, VA treatment records dated in 
December 1999 indicate a diagnosis of complex regional pain 
syndrome.  As such, it appears that the Veteran developed some 
mood problems that that were considered secondary to his accident 
and injuries sustained therein.

The Board does note that VA medical evidence dated from the late 
1990s indicates that the Veteran's pain symptoms have been 
treated with many pain medications, including methadone, 
morphine, trazodone, elavil, flexeril, tegratol, baclofen, 
acetaminophen, Zoloft, a clonidine patch, ibuprofen, lidocaine, 
valium, depakote, gabitril, Tylenol #3, Motrin, salsalate, 
venlafaxine, neurontin, vioxx, Paxil, ultram, celexa, cortisone, 
marcaine, piroxicam, serzone, toradol, metaxalone, etodolac, 
vicodin, Prozac, Paxil, ativan, naproxen, hydrocodone, 
tizanidine, and combined cervico-thoracic nerve blocks.  
Moreover, the VA treatment records specifically indicate that the 
Veteran was prescribed oxycodone, quinine, and Percocet.  

The Board also notes again that the lay statements of record were 
reviewed.  As indicated, the Veteran has maintained that 
oxycodone and Percocet caused his tinnitus and mood swings, while 
his representative has suggested that quinine may have caused his 
tinnitus.  However, although lay witnesses may be competent to 
testify regarding observable symptoms, a lay person is not 
competent to testify regarding etiology of the symptoms he 
experiences.  The record on appeal does not indicate that the 
appellant or his representative has the expertise to provide an 
opinion that requires specialized knowledge, skill, experience, 
training or education, such as an opinion as to the etiology of 
tinnitus or mood swings. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The only medical evidence of record addressing the contentions of 
the Veteran and his representative weighs against the claim.  
Indeed, the April 2005 VA examiner opined that the Veteran's 
tinnitus and mood swings were not caused by his prescribed 
medication.  

The Board reiterates that a recent VA compensation examination 
and opinion could have proven useful here.  Additional medical 
inquiry addressing whether medication prescribed to the Veteran 
caused tinnitus and mood swings could have resulted in evidence 
of probative value.  However, the Veteran failed to report to the 
examination requested by the Board in February 2009.  See 
38 C.F.R. § 3.655.  As such, the decision here must be based on 
the evidence of record.  The available evidence clearly 
preponderates against the Veteran's claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  

In summary, the record does not indicate that the Veteran 
currently suffers from an additional disability that was the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the VA 
in furnishing medical care or that was the result of an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  While the Veteran 
has repeatedly asserted that he continues to suffer from ringing 
in his ears and mood swings due to prescribed medication, he 
lacks the medical expertise necessary to render a competent 
medical opinion regarding causation.  For these reasons, the 
Board finds the preponderance of the evidence against the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151.  
Accordingly, the Board concludes that compensation for ringing in 
the ears and mood swings pursuant to 38 U.S.C.A. § 1151 is not 
warranted.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for ringing in the 
ears and mood swings as a result of medical treatment furnished 
at a VA medical facility is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


